DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on April 20, 2022 has been received. Claims 1-27 are currently pending, of which claims 2, 11-17, and 23-27 are withdrawn.
Claims 1, 3-10, and 18-22 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s): “an upper-body third support section extending from a first location to a second location, the first location being farther from the bottom central location [of the front of the upper-body piece] than the second location” (claim 1).
See below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an upper-body third support section extending from a first location to a second location, the first location being farther from the bottom central location than the second location.” The Examiner notes that claim 1 has been presently amended to clarify that the previously recited bottom central location is a bottom central location of a front of the upper-body piece. The Examiner further notes that the elected embodiment of Figs. 8-11, 32, and 33 includes only one support unit (21) on the front of the garment, while the second and third support units (22, 23) are on the back of the garment (see Figs. 8-11 and paragraphs 0051-0054). As such, the drawings and specification do not show or describe a third support section extending from a first location to a second location, the first location being farther from the bottom central location of the front of the upper-body piece than the second location, and the claim limitation is indefinite in view of the drawings and specification. Furthermore, it is unclear how portions of a support section on the back of the garment can be further away or closer to a location on a front of the garment (e.g., how are the distances between the locations being measured? Are they measured when the garment is in an as-worn configuration or lying flat on the table? Do they refer to a straight line between the locations extending three-dimensionally between the front and rear of the garment, or to a circumferential distance extending around the outer surface of the garment?).
For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with at least Figs. 9 and 11 and paragraphs 0053-0054 of the specification: “an upper-body third support section extending from a first location to a second location, the first location being farther from a bottom central location of a back of the upper-body piece than the second location.”
Dependent claims are rejected at least from depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10, 18, 20, and 21 (regarding claims 1, 5, 6, and 10, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US Patent No. 8, 533,864) in view of Rance et al. (herein Rance)(US Patent No. 8,196,220).
Regarding claim 1, Kostrzewski discloses clothing (110) for covering a body of a wearer (see Figs. 1-4 and column 1, line 18 - column 2, line 41), the clothing comprising:
an upper-body piece (130a, 130b) for covering at least a portion of an upper half of the body (see Figs. 1-4 and column 2, lines 1-42); and
an upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) formed on the upper-body piece; wherein the upper-body support unit includes:
an upper-body first support section (307, 308) including a first portion (307) and a second portion (308) extending from a bottom central location (proximate 553, 554) of a front of the upper-body piece (see Fig. 1; column 2, line 42 – column 3, line 7; and column 4, line 25 – column 5, line 13),
an upper-body second support section (309, 310) extending from an upper central location (556, 555) of the upper-body piece to an upper first side (557) of the upper-body piece and extending from the upper central location to an upper second side (558) of the upper-body piece (see Fig. 2 and column 3, lines 8-28), and
an upper-body third support section (311, 312) extending from a first location (adjacent 557, 558, respectively) to a second location (adjacent 304a), the first location being farther from the bottom central location (approximate intersection region of 304 and 302, see annotated Fig. 2 below; note that the bottom central location is being interpreted to be a bottom central location of the back of the upper-body piece, see rejection under 35 USC 112 above) than the second location (see Fig. 2), the first location and the second location being between an upper portion (see annotated Fig. 2) and a middle portion (131b, 132b) of the upper-body piece (see Fig. 2 and column 3, lines 28-33).

    PNG
    media_image1.png
    652
    761
    media_image1.png
    Greyscale

	Kostrzewski substantially discloses the invention as claimed above but fails to disclose wherein the first and second portions of the first support section extend in a converging manner toward an area above the bottom central location (of the front of the upper-body piece).
	However, Rance teaches a supportive sportswear garment (2) including an upper-body portion (6) for covering at least a portion of an upper half of a wearer’s body (see Figs. 1-3 and column 4, lines 57-63 and column 5, line 60 – column 6, line 39), wherein the upper-body portion includes a first support section (bonded seam connecting abdominal panel 10 to chest panels 12, 14, which provides at least some degree of support; see annotated Fig. 1; and column 4, line 57 – column 6, line 9) including a first portion and a second portion extending from a bottom central location of a front of the upper-body portion (see annotated Fig. 1) in a converging manner toward an area above the bottom central location (i.e., a neck area of the garment, which is above the bottom central location, see Fig. 1), so as to create a rhomboidal shape of the abdominal panel corresponding with a core region of the wearer, to provide greater core stability (see column 6, lines 1-9).

    PNG
    media_image2.png
    739
    544
    media_image2.png
    Greyscale

	Therefore, based on Rance’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s first and second portions to extend in a converging manner toward an area above the bottom central location, as doing so would create a rhomboidal shape of an abdominal panel of the upper-body piece to correspond with a core region of the wearer and provide greater core stability.

Regarding claim 5, the modified clothing of Kostrzewski (i.e., Kostrzewski in view of Rance) is further disclosed wherein the upper-body first support section (307, 308 of Kostrzewski/bonded abdominal panel seam of Rance), the upper-body second support section (309, 310 of Kostrzewski), and the upper-body third support section (311, 312 of Kostrzewski) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-4 of Kostrzewski and Fig. 1 of Rance).

Regarding claim 6, the modified clothing of Kostrzewski (i.e., Kostrzewski in view of Rance) is further disclosed wherein the upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13 of Kostrzewski) includes a taping medium (spandex strips as described in column 2, lines 9-20 of Kostrzewski; note that claim 6 does not require any particular material for the taping medium, and the spandex strips are formed as narrow flexible strips, i.e., tapes, see definitions 1 and 4 of “tape” via Merriam-Webster.com) affixed to at least either a front side (130a of Kostrzewski) or a rear side (130b of Kostrzewski) of the upper-body piece (130a, 130b; see Figs. 1-4 and 9 and column 2, lines 9-20 of Kostrzewski).

Regarding claim 10, the modified clothing of Kostrzewski (i.e., Kostrzewski in view of Rance) is further disclosed wherein the upper-body piece (130a, 130b of Kostrzewski) has the form of a T-shirt (see Figs. 1-4 and column 2, lines 1-9 of Kostrzewski; note that Kostrzewski discloses wherein any sleeve length may be used).

Regarding claim 18, Kostrzewski discloses clothing (110) for covering a body of a wearer (see Figs. 1-4 and column 1, line 18 - column 2, line 41), the clothing comprising:
an upper-body piece (130a, 130b) for covering at least a portion of an upper half of the body (see Figs. 1-4 and column 2, lines 1-42); and
an upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) formed on the upper-body piece; wherein the upper-body support unit includes:
an upper-body first support section (307, 308) including a first portion (307) and a second portion (308) extending from a bottom central location (proximate 553, 554) of a front of the upper-body piece (see Fig. 1; column 2, line 42 – column 3, line 7; and column 4, line 25 – column 5, line 13),
an upper-body second support section (309, 310) extending from an upper central location (556, 555) of the upper-body piece to an upper first side (557) of the upper-body piece and extending from the upper central location to an upper second side (558) of the upper-body piece (see Fig. 2 and column 3, lines 8-28).
	Kostrzewski substantially discloses the invention as claimed above but fails to disclose wherein the first and second portions of the first support section extend in a converging manner toward an area above the bottom central location (of the front of the upper-body piece).
	However, Rance teaches a supportive sportswear garment (2) including an upper-body portion (6) for covering at least a portion of an upper half of a wearer’s body (see Figs. 1-3 and column 4, lines 57-63 and column 5, line 60 – column 6, line 39), wherein the upper-body portion includes a first support section (bonded seam connecting abdominal panel 10 to chest panels 12, 14, which provides at least some degree of support; see annotated Fig. 1; and column 4, line 57 – column 6, line 9) including a first portion and a second portion extending from a bottom central location of a front of the upper-body portion (see annotated Fig. 1) in a converging manner toward an area above the bottom central location (i.e., a neck area of the garment, which is above the bottom central location, see Fig. 1), so as to create a rhomboidal shape of the abdominal panel corresponding with a core region of the wearer, to provide greater core stability (see column 6, lines 1-9).
	Therefore, based on Rance’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s first and second portions to extend in a converging manner toward an area above the bottom central location, as doing so would create a rhomboidal shape of an abdominal panel of the upper-body piece to correspond with a core region of the wearer and provide greater core stability.

Regarding claim 21, the modified clothing of Kostrzewski (i.e., Kostrzewski in view of Rance) is further disclosed wherein the upper-body first support section (307, 308 of Kostrzewski/bonded abdominal panel seam of Rance) and the upper-body second support section (309, 310 of Kostrzewski) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-4 of Kostrzewski and Fig. 1 of Rance).

Regarding claim 22, the modified clothing of Kostrzewski (i.e., Kostrzewski in view of Rance) is further disclosed wherein the upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13 of Kostrzewski) includes a taping medium (spandex strips as described in column 2, lines 9-20 of Kostrzewski; note that claim 6 does not require any particular material for the taping medium, and the spandex strips are formed as narrow flexible strips, i.e., tapes, see definitions 1 and 4 of “tape” via Merriam-Webster.com) affixed to at least either a front side (130a of Kostrzewski) or a rear side (130b of Kostrzewski) of the upper-body piece (130a, 130b; see Figs. 1-4 and 9 and column 2, lines 9-20 of Kostrzewski).

Claims 3, 4, and 19 (regarding claims 3 and 4, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski and Rance, as applied to claims 1 and 18 above, in view of Semba (US PG Pub 2009/0265828).
Regarding claim 3, Kostrzewski and Rance together teach the limitations of claim 1, as discussed above, but fail to specifically teach wherein a width of the upper-body first support section, a width of the upper-body second support section, and a width of the upper-body third support section are each not greater than 50 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 0040, and 0041), so as to allow for enhanced support and comfort and to prevent the support sections from digging into the wearer’s body (see paragraph 0012).
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be 20-40mm wide (i.e., not greater than 50mm), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 4, Kostrzewski and Rance together teach the limitations of claim 1, as discussed above, but fail to specifically teach wherein the width of the upper-body first support section, the width of the upper-body second support section, and the width of the upper-body third support section are each in a range between 1 mm and 25 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 0040, and 0041), so as to allow for enhanced support and comfort and to prevent the support sections from digging into the wearer’s body (see paragraph 0012).
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be in a range between 1 mm and 25 mm (e.g., 20-25 mm as included by the range disclosed by Semba, which falls within the claimed range), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 19, Kostrzewski and Rance together teach the limitations of claim 18, as discussed above, but fail to specifically teach wherein a width of the upper-body first support section and a width of the upper-body second support section are each not greater than 50 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 0040, and 0041), so as to allow for enhanced support and comfort and to prevent the support sections from digging into the wearer’s body (see paragraph 0012).
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be 20-40mm wide (i.e., not greater than 50mm), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski and Rance, as applied to claim 6 above, in view of Chapuis (US PG Pub 2011/0302686).
Regarding claim 7, Kostrzewski and Rance together teach the limitations of claim 6, as discussed above, but fail to further teach wherein the taping medium is an adhesive tape having a heat-activated adhesive.
However, Chapuis teaches an upper body support garment (2) having a textile base (10) and at least one support section (61, 62) formed from a taping medium (12), wherein the taping medium is an adhesive tape having a heat-activated adhesive. (see paragraphs 0039-0043 and 0101-0102), as doing so would impart additional desired qualities to the support sections, such as water imperviousness, enhanced structural support and yield strength, and/or heat protection (see paragraphs 0101-102 and 0105).
Therefore, based on Chapuis’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s taping medium to be an adhesive tape having a heat-activated adhesive, as doing so would impart additional desired qualities to the support sections, such as water imperviousness, enhanced structural support and yield strength, and/or heat protection.

Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, Rance, and Chapuis, as applied to claim 7 above, in view of Koshkaroff (US PG Pub 2016/0366963).
Regarding claim 8, Kostrzewski, Rance, and Chapuis together teach the limitations of claim 7, as discussed above, and further teach wherein the adhesive tape (support tape of Kostrzewski, as modified by Chapuis above) is bonded to the rear side of the upper-body piece (130b of Kostrzewski) by heating (see Fig. 2 of Kostrzewski and paragraphs 0039-0043 and 0101-0102 of Chapuis) but fail to teach wherein the adhesive tape is further anchored to the upper-body piece by being sewn with thread.
However, Koshkaroff teaches an upper body garment (100) having panels (610, 620) that are joined together by an adhesive tape that is activated (i.e., bonded) by heating (at seams 420, see paragraph 0066 and 0079), and further sewn with thread (at 470; see Fig. 6 and paragraphs 0066 and 0079), to provide further reinforcement to the bonded seams (see paragraph 0079).
Therefore, based on Koshkaroff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s taping medium to be further anchored to the upper-body piece by being sewn with thread, as doing so would provide further reinforcement to the bonded seams.

Claims 9 and 22 (regarding claim 9, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski and Rance, as applied to claims 1 and 18 above, in view of Yamaguchi (US Patent No. 5,937,442).
Regarding claim 9, Kostrzewski and Rance together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the upper-body support unit is constituted integrally with material constituting the upper-body piece. Instead, Kostrzewski discloses wherein the upper-body support unit is formed and attached separately to the upper body piece (130a, 130b; see Fig. 9 and column 2, lines 10-20).
However, Yamaguchi teaches an upper body support garment (1, see at least Figs. 1-3 and Abstract), the garment including a upper-body support unit (“strong straining force” portions) and an upper-body piece (stretchable fabric forming the garment; see column 2, line 21 – column 3, line 8 and column 13, line 46 – column 14, line 18), wherein the support unit may be integrated into the upper-body piece using one of a variety of methods including: stitching, adhering, impregnating via an elastic resin, and forming the support unit integrally with the upper body piece by knitting sections of different straining forces (see column 13, line 46- column 14, line 18). Yamaguchi also discloses wherein forming the support unit integrally is preferable, because a relatively thin thickness of the garment can be obtained (see column 6, lines 43-51).
Therefore, based on Yamaguchi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s upper-body support unit to be formed integrally with material constituting the upper body piece (e.g., by knitting sections of different straining forces), as doing so would allow the garment to maintain a relatively thin thickness (e.g., for enhanced comfort, flexibility, and/or lightweightness). It is noted that forming the garment integrally would also reduce manufacturing steps and/or costs.
Furthermore, such a modification would be nothing more than a simple substitution of one known garment construction method for another (see known garment construction methods disclosed by Yamaguchi above). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 22, K Kostrzewski and Rance together teach the limitations of claim 18, as discussed above, but fail to further teach wherein the upper-body support unit is constituted integrally with material constituting the upper-body piece. Instead, Kostrzewski discloses wherein the upper-body support unit is formed and attached separately to the upper body piece (130a, 130b; see Fig. 9 and column 2, lines 10-20).
However, Yamaguchi teaches an upper body support garment (1, see at least Figs. 1-3 and Abstract), the garment including a upper-body support unit (“strong straining force” portions) and an upper-body piece (stretchable fabric forming the garment; see column 2, line 21 – column 3, line 8 and column 13, line 46 – column 14, line 18), wherein the support unit may be integrated into the upper-body piece using one of a variety of methods including: stitching, adhering, impregnating via an elastic resin, and forming the support unit integrally with the upper body piece by knitting sections of different straining forces (see column 13, line 46- column 14, line 18). Yamaguchi also discloses wherein forming the support unit integrally is preferable, because a relatively thin thickness of the garment can be obtained (see column 6, lines 43-51).
Therefore, based on Yamaguchi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s upper-body support unit to be formed integrally with material constituting the upper body piece (e.g., by knitting sections of different straining forces), as doing so would allow the garment to maintain a relatively thin thickness (e.g., for enhanced comfort, flexibility, and/or lightweightness). It is noted that forming the garment integrally would also reduce manufacturing steps and/or costs.
Furthermore, such a modification would be nothing more than a simple substitution of one known garment construction method for another (see known garment construction methods disclosed by Yamaguchi above). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732